1
2                                    UNITED STATES DISTRICT COURT

3                                   EASTERN DISTRICT OF CALIFORNIA

4    C. DWAYNE GILMORE,                                  )   Case No.: 1:12-cv-00925-NONE-SAB (PC)
                                                         )
5                     Plaintiff,                         )
                                                         )   ORDER APPROVING PARTIES’ JOINT
6             v.                                             STIPULATION TO EXTEND THE SCHEDULING
                                                         )   ORDER
7                                                        )
     C. LOCKARD, et al.,
                                                         )   (ECF No. 298)
8                     Defendants.                        )
                                                         )
9                                                        )
                                                         )
10                                                       )
11            Plaintiff C. Dwayne Gilmore is a state prisoner proceeding in forma pauperis in this civil rights
12   action pursuant to 42 U.S.C. § 1983.
13            On May 12, 2021, the parties filed a joint stipulation to extend the scheduling order.
14            On the basis of good cause, it is HEREBY ORDERED that the joint stipulation to extend the
15   scheduling order is granted, and the deadlines are extended as follows:
16            1. Close of non-expert discovery: December 16, 2021;
17
              2. Non-dispositive pre-trial motion deadline: December 16, 2021;
18
              3. Dispositive pre-trial motion deadline: March 11, 2022;
19
              4. Expert witness disclosure deadline: April 15, 2022;
20
              5. Close of expert discovery: May 16, 2022; and
21
              6. Pre-trial conference: August 4, 2022.
22
23   IT IS SO ORDERED.
24
     Dated:        May 13, 2021
25                                                           UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                             1
